       Case 3:18-cv-02139-JR    Document 38   Filed 06/20/19   Page 1 of 39   1




 1                   IN THE UNITED STATES DISTRICT COURT

 2                         FOR THE DISTRICT OF OREGON

 3                                 PORTLAND DIVISION

 4
     DIANE L. GRUBER and MARK        )
 5   RUNNELS,                        )
                                     )
 6                      Plaintiffs, )             Case No. 3:18-cv-01591-JR
                                     )
 7                   v.              )
                                     )            March 13, 2019
 8   OREGON STATE BAR, a public      )
     corporation, CHRISTINE          )
 9   CONSTANTINO, President of the   )
     Oregon State Bar, HELEN         )
10   HIERSCHBIEL, Executive Officer )
     of the Oregon State Bar,        )
11                                   )
                        Defendants. )             Portland, Oregon
12   ________________________________)

13

14

15

16                                   ORAL ARGUMENT

17                             TRANSCRIPT OF PROCEEDINGS

18                   BEFORE THE HONORABLE JOLIE A. RUSSO

19             UNITED STATES DISTRICT COURT MAGISTRATE JUDGE

20

21

22

23

24

25
       Case 3:18-cv-02139-JR    Document 38   Filed 06/20/19   Page 2 of 39   2




 1                   IN THE UNITED STATES DISTRICT COURT

 2                         FOR THE DISTRICT OF OREGON

 3                                 PORTLAND DIVISION

 4
     DANIEL Z. CROWE, LAWRENCE K.    )
 5   PETERSON, and OREGON CIVIL      )
     LIBERTIES ATTORNEYS,            )
 6                                   )
                        Plaintiffs, )             Case No. 3:18-cv-02139-JR
 7                                   )
                     v.              )
 8                                   )            March 13, 2019
     OREGON STATE BAR, OREGON        )
 9   STATE BAR BOARD OF GOVERNORS,   )
     VANESSA A. NORDYKE, CHRISTINE   )
10   CONSTANTINO, HELEN              )
     HIERSCHBIEL, KEITH PALEVSKY,    )
11   and AMBER HOLLISTER,            )
                                     )
12                      Defendants. )             Portland, Oregon
     ________________________________)
13

14

15

16                                   ORAL ARGUMENT

17                             TRANSCRIPT OF PROCEEDINGS

18                   BEFORE THE HONORABLE JOLIE A. RUSSO

19             UNITED STATES DISTRICT COURT MAGISTRATE JUDGE

20

21

22

23

24

25
       Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 3 of 39   3




 1                                   APPEARANCES

 2

 3   FOR PLAINTIFF(S) GRUBER and RUNNELS:
                           MICHAEL L. SPENCER
 4                         Attorney at Law
                           403 Main Street
 5                         Klamath Falls, OR 97601

 6   FOR PLAINTIFF(S) CROWE, PETERSON & OCLA
                           JACOB HUEBERT
 7                         Goldwater Institute
                           500 E. Cornoado Rd.
 8                         Phoenix, AZ 85004

 9   FOR PLAINTIFF(S) CROWE, PETERSON & OCLA
                           LUKE D. MILLER
10                         Military Disability Lawyer, LLC
                           1567 Edgewater St. NW
11                         Salem, OR 97304

12   FOR THE DEFENDANT(S):
                                STEVEN M. WILKER
13                              Tonkon Torp LLP
                                1600 888 SW Fifth Avenue
14                              Portland, OR 97204

15   FOR THE DEFENDANT(S):
                                ELISA J. DOZONO
16                              Miller Nash Graham & Dunn LLP
                                111 SW Fifth Avenue
17                              Suite 3400
                                Portland, OR 97204
18
     FOR THE DEFENDANT(S):
19                              MEGAN K. HOULIHAN
                                Tonkon Torp LLP
20                              1600 888 SW Fifth Avenue
                                Portland, OR 97204
21
     FOR THE DEFENDANT(S):
22                              W. MICHAEL GILLETTE
                                Schwabe Williamson & Wyatt
23                              1211 SW 5th Avenue
                                Suite 1600
24                              Portland, OR 97204

25
       Case 3:18-cv-02139-JR    Document 38   Filed 06/20/19   Page 4 of 39   4




 1                                    APPEARANCES

 2                                   (Continuing)

 3   FOR THE DEFENDANT(S):
                                 TAYLOR D. RICHMAN
 4                               Miller Nash Graham & Dunn LLP
                                 111 SW Fifth Avenue
 5                               Suite 3400
                                 Portland, OR 97204
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21   COURT REPORTER:           Jill L. Jessup, CSR, RMR, RDR, CRR, CRC
                               United States District Courthouse
22                             1000 SW Third Avenue, Room 301
                               Portland, OR 97204
23                             (503)326-8191

24

25                                      *     *   *
       Case 3:18-cv-02139-JR    Document 38   Filed 06/20/19   Page 5 of 39    5




 1                             TRANSCRIPT OF PROCEEDINGS

 2                                 (March 13, 2019)

 3   (In open court:)

 4               THE COURT:      Good morning.       Thank you, everybody, for

 5   your time this morning.         I wanted to let you know that I'm

 6   fortunate enough to have a law student and a couple of new

 7   lawyers working with me this semester, so they also had an

 8   opportunity to read the briefs.            This is such an interesting

 9   case.     I really appreciate the educational opportunity, as

10   well, for the new lawyers.

11               DEPUTY COURTROOM CLERK:          Shall I call the case,

12   Your Honor?

13               THE COURT:      I apologize.       Please.

14               DEPUTY COURTROOM CLERK:          We're here on two cases.

15   The first case is Gruber, et al. v. Oregon State Bar.

16   Civil No. 18-1591-JR.        The other case is Crowe, et al. v.

17   Oregon State Bar, et al.         Civil No. 18-2139-JR.

18               THE COURT:      Thank you.

19           First of all, I did read all of the briefing, and, again,

20   I appreciate that.         And I want to say I really did.               I promise.

21   I've read all the briefing.          So if you could please focus your

22   arguments on perhaps points that you think need to be gone over

23   again that I might have missed.            I would really appreciate

24   that.

25           First of all, I will take judicial notice pursuant to FRE
       Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19    Page 6 of 39   6




 1   201 of the Bar's bylaws and mission statement.                  It looks like

 2   defendants are conceding that the individual defendants are

 3   immune from a suit for damages, so the motion to dismiss based

 4   on qualified immunity is denied as moot.                 Plaintiffs also

 5   concede that the claims against the Board of Governors should

 6   be dismissed.     Therefore, those claims are dismissed as well.

 7        Regarding defendants' 12(b)(1) motion, asserting that this

 8   Court lacks subject matter jurisdiction over the Bar, I would

 9   ask the defendants, please, to focus on the Ninth Circuit's

10   Mitchell v. LA Community College case.              The five factors -- and

11   it looks like specifically the first factor -- would a money

12   judgment be satisfied out of State funds, it looks like the

13   answer to that question is no.

14        The Ninth Circuit has instructed that that is the most

15   significant factor that this Court should review.                   So I would

16   like to hear from you on that.

17        To the plaintiffs, if you could comment on how this Court

18   should distinguish the cases in this district and other

19   districts throughout the Ninth Circuit holding that a state bar

20   is, in fact, entitled to Eleventh Amendment immunity, and I'm

21   looking at cases by Judge Stewart, Judge Acosta, Judge Hogan,

22   Judge Frye, Judge Jelderks.         Several of those cases having been

23   affirmed by the Ninth Circuit.

24        And then if I can move to defendants' 12(b)(6) motion,

25   failure to state a claim against the defendants, that claim
       Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 7 of 39     7




 1   seems to focus on the Supreme Court's 1990 opinion in Keller v.

 2   State Bar of California .

 3        As you know, plaintiffs, the Ninth Circuit affirmed,

 4   Keller's application, as recently as March 2018, in Caruso v.

 5   Washington State Bar Association .           I know you're arguing that

 6   the Janus -- the Supreme Court's Janus decision, on June 27,

 7   2018, overruled Abood and impliedly overruled Keller .

 8        I'm having trouble with the argument that Keller is

 9   overruled.     Again, looking at the significant amount of

10   authority out there, and, for example, I'm looking at a

11   March 8, 2017, decision , Eugster - I may be mispronouncing

12   that -- E-u-g-s-t-e-r -- v. Washington State Bar Association

13   where the Ninth Circuit held that the district court properly

14   dismissed plaintiff's claims relating to his compulsory

15   membership in the Washington State Bar Association, finding

16   mandatory membership constitutional, and then stating, contrary

17   to plaintiff's contentions, this Court cannot overrule binding

18   authority because, quote, a decision of the Supreme Court will

19   control that corner of the law unless and until the

20   Supreme Court itself overrules or modifies it.

21        So I would appreciate a comment from plaintiffs on that

22   line of authority.

23        And I'm happy to hear from either side first.                      Defendants?

24   Thank you.

25                MR. WILKER:    Your Honor, Steven Wilker.             I'm one of
       Case 3:18-cv-02139-JR    Document 38   Filed 06/20/19   Page 8 of 39   8




 1   the counsel for the defendants.

 2        I'll address the Eleventh Amendment issues you raised

 3   earlier at the start of your comments.               While the first factor

 4   in Mitchell is -- is an important factor, it is not a

 5   dispositive factor.         There are five factors in the analysis,

 6   and the core purpose, as the Supreme Court said of Eleventh

 7   Amendment immunity is to afford the State the dignity of its

 8   separate sovereignty.         And in this case it is undeniable that

 9   the State Bar is an instrumentality of the State of Oregon.

10   It's an entity that performs a regulatory function.

11        It performs an important regulatory function as an arm of

12   the Judicial Department.         And to allow it to be sued in federal

13   court, that doesn't prevent it from being sued in state court.

14   It just prevents it from being sued in federal court because of

15   the strictures of the Eleventh Amendment as they have been

16   applied by the U.S. Supreme Court and by the Ninth Circuit.

17        And that factor is substantially important here, and our

18   considered view is why the Ninth Circuit and the other

19   district -- other districts in this circuit have repeatedly

20   held that state bars are, in fact, immune under the

21   Eleventh Amendment.

22        There was a suggestion in, I believe, one of the briefs

23   filed by the Gruber -- the Gruber plaintiffs, that Keller was

24   in federal court.         Keller wasn't.      Keller came up through the

25   state court system and was on review to the U.S. Supreme Court
       Case 3:18-cv-02139-JR    Document 38   Filed 06/20/19   Page 9 of 39   9




 1   from the California Supreme Court.             Keller does not resolve the

 2   issue.

 3        Therefore, from our perspective, because you need to

 4   afford the State of Oregon the dignity of its separate

 5   sovereignty, that factor has to have the most importance in

 6   this analysis and is why the Ninth Circuit and other

 7   districts -- and other districts in this circuit have

 8   repeatedly held that the state bars are, in fact, immune.

 9        The other factors can be argued either way.                   That the

10   State Bar can hold property doesn't disqualify it from being an

11   arm of the State.         It clearly performs State functions.                It's

12   subject to multiple state laws as if it were a formal agency of

13   the Executive Branch.        It's subject to public records.                 It's

14   subject to public meetings.          It is simply not sufficiently

15   separate to justify the Court's departure in holding the State

16   Bar subject to suit in this federal court, and that's why we

17   brought the motion, Your Honor.

18        The Bar dignity as part of the State's sovereignty should

19   be respected, and the claims against the Bar as an entity

20   should be dismissed.

21              THE COURT:       Thank you.

22        Good morning.

23              MR. HUEBERT:        Good morning, Your Honor.

24   Jacob Huebert for the Crowe plaintiffs.

25        It appears to be undisputed here that three of the --
      Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 10 of 39 10




 1   three of the factors appear to be undisputed.                There's the fact

 2   that the judgment would not be payable out of the

 3   State Treasury.     There's the fact that the State Bar is an

 4   entity that can sue and be sued, and there's the fact that the

 5   State Bar is an entity that can hold property in its own name.

 6           So that just leaves two factors that are really in dispute

 7   here.     One of which is the one that the defendants are

 8   emphasizing.     The question of whether the State Bar performs a

 9   centralized government function.           And in the briefs, the State

10   Bar has focused on the fact that it -- it does perform a

11   central role inasmuch as it -- it deals with attorneys

12   throughout the state, not just in a particular locality.                   But a

13   state bar doesn't exactly perform a governmental function at

14   all as the Supreme Court recognized in Keller.

15           In Keller, the U.S. Supreme Court said for federal

16   constitutional purposes a state bar association, a mandatory

17   bar association, is more like a public sector union than it is

18   like an ordinary state agency.

19           It said it performs more of an advisory role than an

20   actual governmental role.        It said that the State Bar is

21   created not to participate in the general government of the

22   state but to provide specialized professional advice to those

23   with the ultimate responsibility of governing.                That was true

24   with the State Bar of California in Keller, and it's true with

25   the Oregon State Bar here.
      Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 11 of 39 11




 1        The Supreme Court has ultimate authority for admitting

 2   lawyers, disciplining lawyers, and exercising governmental

 3   power with respect to lawyers.          The State Bar performs an

 4   advisory role in telling the Court who it thinks should be

 5   admitted, who it thinks should be disciplined; but, ultimately,

 6   the governmental function is performed by the Supreme Court

 7   itself.

 8        And the State Bar also acts independently of the state --

 9   of the central state government.           It's governed by its Board of

10   Governors, and it's not controlled by the state supreme court

11   or any other part of the state government.

12        So this factor doesn't weigh in favor of immunity, it

13   weighs against immunity, and that leaves just one more disputed

14   factor which is the entity's corporate status.                Here, again,

15   its status is not one of an ordinary governmental agency.                  It's

16   status is one of a special sort of government entity, many of

17   which, such as school districts, are certainly not protected by

18   the Eleventh Amendment immunity.           And, again, Keller's

19   observation is highly relevant here because the Court in Keller

20   recognized that when it comes -- however the State describes

21   this entity, for federal constitutional purposes, it doesn't

22   act like a state agency.        When it's -- particularly when it's

23   engaging in political advocacy, it's engaging in private speech

24   and shouldn't be treated like a state agency for purposes of

25   federal constitutional rights.
      Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 12 of 39 12




 1              THE COURT:      Thank you very much.

 2        Mr. Wilker?

 3              MR. WILKER:      Thank you, Your Honor.           Let me be clear.

 4   The fact that the State might not have to pay a judgment

 5   against the Bar doesn't mean that the State's Treasury funds or

 6   the State Treasury isn't enacted.           The State has delegated to

 7   the Bar administrative functions related to the admission and

 8   discipline of attorneys in the state of Oregon.                 Those

 9   functions, if the Bar is forced to pay damages, will then

10   reduce the funds available to perform those functions which

11   will then be a draw in the State budget to achieve that same

12   result.

13        As for -- excuse me, as for the last point that counsel

14   made, the -- the attack here on the Bar is not simply about

15   particular speech-related activities.             The attack here is

16   broader.   It's on whether or not these plaintiffs can be forced

17   to join a mandatory integrated bar that provides both

18   discipline admission functions at the direction and delegation

19   of the State Judicial Department and does other things, right,

20   that's -- because that's what makes it integrated.                  And that

21   broad side attack challenges not merely these associational

22   activities.    It attacks the right to be -- to be -- the right

23   of the State to compel membership in this integrated bar.                  And

24   because of that, it directly impacts a governmental function

25   that the Bar serves, which is the administration of the
      Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 13 of 39 13




 1   disciplinary system and the administration of the admission

 2   system, and it does so under a delegation of authority from the

 3   Judicial Department.

 4           That the Judicial -- that the Supreme Court ultimately may

 5   review disciplinary cases doesn't change the fact that the Bar

 6   performs an integral function in both creating a record and, in

 7   many cases, in implementing a sanction against a lawyer for

 8   violating its provisions.          Only certain kinds of cases are

 9   subject to automatic review at the Supreme Court in terms of

10   that.     And so if the -- if no review is sought, the discipline

11   imposed by the Bar is the discipline of the State of Oregon's

12   Judicial Department on that lawyer.

13               THE COURT:     Okay.    Thank you.

14               MR. SPENCER:     Your Honor, one question the Court had

15   was the impact of the other cases that did not discuss

16   Mitchell, and that wasn't discussed, and I would like to bring

17   that up.

18           In reviewing those cases, they relied entirely on either

19   the Hirsh case, at 67 F.3d 708, or the Paulson case.                  I don't

20   have that right here in front of me.            But, anyway, another

21   Ninth Circuit case.       If you look at those cases, they relied

22   upon cases predating Mitchell.          And at no point did any of the

23   district court cases in Oregon or these Ninth Circuit court

24   cases discuss Mitchell whatsoever.            They just relied on older

25   cases and said, well, obviously, this -- there was no
      Case 3:18-cv-02139-JR   Document 38    Filed 06/20/19   Page 14 of 39 14




 1   evaluation of whether or not the Bar was an arm of the State.

 2   They just said it is.

 3        So the question you have is is Mitchell the law in the

 4   Ninth Circuit, if properly raised, or do we just say it is?                       We

 5   believe Mitchell is the law.           If you do the Mitchell analysis,

 6   as we said, then the Court sees where that goes.

 7        So that's why we distinguished these as that they -- this

 8   issue apparently wasn't raised because it was not discussed in

 9   those cases, even at the Ninth Circuit, post- Mitchell.                     Is

10   Mitchell still good law?        Is that how we decide it?             Has that

11   ever been decided with, you know, any state bar anywhere in the

12   Ninth Circuit?     The answer is no.         Mitchell has never been used

13   in that fashion.     Why?     We don't know.

14        It's one of those things we have where the higher court

15   sets out a rule and then ignores it, perhaps, later on.                      We

16   have to deal with that as lawyers.             But we believe Mitchell is

17   the proper means of complying with the United States Supreme

18   Court's requirement that a determination be made whether the

19   entity is an arm of the state, the Ninth Circuit has come up

20   with a great test.       That is the only test, and we should use

21   that test -- the Mitchell test.

22              MR. HUEBERT:       May I add something, Your Honor, in

23   response to the points that were made?

24              THE COURT:       Certainly.

25              MR. HUEBERT:       Regarding the idea that the judgment
      Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 15 of 39 15




 1   against the Oregon State Bar could affect the State Treasury,

 2   the question is whether a judgment against the State Bar would

 3   be paid out of the State Treasury.            And the only judgment for

 4   monetary judgment -- the damages that we would have against the

 5   State Bar in this case would be to recover the dues that these

 6   individual plaintiffs have paid.           That's the only monetary

 7   impact on anybody here, and that would certainly not come out

 8   of the State Treasury.

 9        As for the suggestion that granting us declaratory

10   injunctive relief would affect the State Treasury, as an

11   initial matter, again, that is not relevant to what the

12   Mitchell test is looking at; and, secondly, if we were to

13   prevail here and the mandatory bar association were to be

14   declared unconstitutional, then, of course, the State would

15   have to adopt a new regulatory scheme, and that scheme could

16   still charge lawyers for the cost of regulating them, which is

17   what state supreme courts do in other states where you don't

18   have a mandatory bar association.

19        So even there, there's no reason to think that the State

20   Treasury is going to be affected by the outcome of this

21   litigation.

22              THE COURT:      Okay.   Thank you.

23              MS. DOZONO:      Your Honor, if I may respond to some of

24   Mr. Spencer's points in regards to how courts in Oregon and the

25   Ninth Circuit have reviewed these bar cases since Mitchell.                On
      Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 16 of 39 16




 1   page 4 of our reply brief, we cited to you one, two, three,

 2   four -- four District of Oregon cases all decided

 3   post- Mitchell, as well as Eardley , a Ninth Circuit case that

 4   was decided post -Mitchell , holding that the Oregon State Bar

 5   was -- is immune under the Eleventh Amendment.

 6        So this is difficult for us to understand how there is an

 7   argument that the Ninth Circuit itself, in reviewing the

 8   Eleventh Amendment immunity post -Mitchell, would not have

 9   considered those factors even though they may not be detailed

10   within the opinion.

11        In addition to the point that Mr. Huebert just made,

12   the -- you know, the Oregon Supreme Court has decidedly

13   addressed the issue of, you know, how corporate status affects

14   whether or not the Bar is an arm of the State.                That a state

15   bar is subject to numerous laws of the state, regulating state

16   agencies, it performs functions on behalf of the judicial

17   department.    It is subject to the public records law.                    It is

18   subject to the Tort Claims Act.          It has all these

19   responsibilities of the state government.

20        And that is what the Ninth Circuit in Alaska Cargo focused

21   on, in terms of the first and the second factors, that you

22   cannot divorce the first and second Mitchell factors in

23   deciding whether or not an agency is an arm of the state.                      It's

24   not just whether a money judgment is paid.               You have to look at

25   the totality of the circumstances as to whether or not you are
      Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 17 of 39 17




 1   truly performing a vital government function, and the Oregon

 2   State Bar in this case is.

 3              THE COURT:      Okay.   Anything further?

 4        Can we move on to the 12(b)(6)?

 5              MR. HUEBERT:      One very short point on that, and

 6   that's simply that the defendants here haven't shown that these

 7   facts about the Oregon State Bar distinguish it from the State

 8   Bar of California, which perform highly similar roles, and,

 9   again, was treated in the Supreme Court as not an ordinary

10   governmental agency.

11        And as for the Ninth Circuit authorities and the district

12   court authorities, all of those are either unpublished or

13   district court opinions, and therefore none of them is binding

14   on this Court, and so the Court's responsibility is to follow

15   the Ninth Circuit's instructions to apply the factors.

16        Thank you.

17              THE COURT:      Thank you.      Defendants, on your 12(b)(6)

18   failure to state a claim argument, please.

19              MS. DOZONO:      Your Honor, since I -- I -- since you

20   have read all the briefs, I will keep these comments fairly

21   short.   We believe that this is a fairly straightforward motion

22   because this Court is bound by Supreme Court and Ninth Circuit

23   precedent to deny plaintiffs' three claims for relief.                     Their

24   claims, in essence, are that the State should -- that lawyers

25   should not be forced to pay mandatory dues, that they cannot be
      Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 18 of 39 18




 1   compelled to pay for political speech without adequate

 2   safeguards, and they cannot be compelled to pay for political

 3   speech without affirmative consent.            The Supreme Court has

 4   definitively ruled on the first issue in 1961, in Lathrop,

 5   which has been repeatedly affirmed that lawyers can be

 6   compelled to join and pay for being members of the State Bar,

 7   as noted in Keller in 1990 and in Harris in 2014.

 8        The Janus case, on which plaintiffs attempt to hang their

 9   hat, does not overrule Keller, Harris , or Lathrop, and unless

10   and until the Supreme Court overrules Keller, it remains the

11   governing law, and the Court is bound to follow that.

12        In summary, the Constitution does permit compulsory bar

13   membership and mandatory membership fees.               A bar may engage in

14   political speech so long as it's germane to the regulation of

15   attorneys or improving the quality of legal services and

16   affords adequate First Amendment safeguards by offering

17   reasonable and prompt opportunity for a hearing before a

18   neutral decision-maker on claims based on allegedly non-germane

19   speech.

20              THE COURT:      Thank you very much.

21              MR. HUEBERT:      Your Honor, Keller doesn't control

22   plaintiffs' claim challenging mandatory bar membership for

23   several reasons.     One reason why Keller doesn't require the

24   Court to dismiss plaintiffs' claim out of hand is because -- we

25   know that based on actions the Supreme Court has taken in a
      Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 19 of 39 19




 1   case called Fleck v. Wetch .       In Fleck in 2017, the Eighth

 2   Circuit rejected a challenge of mandatory bar membership and

 3   fees, citing Keller .      And then after Janus , the Supreme Court

 4   vacated that decision and ordered the Eighth Circuit to

 5   reconsider in light of Janus .

 6           So if defendants were correct that because Janus didn't

 7   specifically overrule Keller and nothing has changed, then

 8   there would have been no reason for the Supreme Court to do

 9   that.     The Supreme Court knows it didn't specifically overrule

10   Keller in Janus , and, yet, it thought there was something for

11   the Eighth Circuit to do.        Presumably, it wasn't going through

12   the exercise to make them perform a totally useless act.                        So

13   that's one reason to think that Keller doesn't control here.

14           And in Janus , the Supreme Court said that mandatory union

15   fees are subject to exacting First Amendment scrutiny, and in

16   doing so, it overruled the Abood case, which hadn't applied

17   exacting First Amendment scrutiny to mandatory public sector

18   union fees.

19           Now, Keller approved of mandatory bar dues by reasoning

20   that a mandatory bar association should be subject to the same

21   rule that applies to a compulsory public sector union.                     So

22   because Abood said it was okay to make public workers pay fees

23   to a union to cover the costs of collective bargaining, it

24   must, therefore, also be acceptable to require attorneys to pay

25   a bar association to cover the cost of regulating attorneys.
      Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 20 of 39 20




 1          Now, of course, with Abood overruled, mandatory union fees

 2   are subject to exacting First Amendment scrutiny and have been

 3   struck down under that standard.           And so if we're going to do

 4   what Keller says, which is to treat a mandatory bar association

 5   like a compulsory public sector union, then we should subject

 6   the compulsory membership and compulsory fees of a bar

 7   association to the same exacting scrutiny that applies to

 8   public sector union fees.

 9          And the defendants haven't argued at this stage of the

10   proceedings it could survive exacting First Amendment scrutiny,

11   and that means the plaintiffs have stated a valid claim that

12   should proceed.

13          Another reason why Keller doesn't control the membership

14   claim is because Keller explicitly declined to address a

15   broader freedom of association claim that would have argued

16   that plaintiffs have a right not to associate with a bar

17   association that engages in non-germane political speech at

18   all.

19          The Supreme Court explicitly declined to do that, said

20   that lower courts could address that issue in the first

21   instance, and so that means that this Court can address that

22   issue in the first instance in ruling on plaintiffs' third

23   cause of action.     So for those reasons, the Court should not

24   dismiss plaintiffs' third cause of action.

25          Plaintiffs' second cause of action argues that attorneys
      Case 3:18-cv-02139-JR    Document 38   Filed 06/20/19   Page 21 of 39 21




 1   shouldn't be forced -- or can't be forced to pay for any bar

 2   association, political or ideological speech, without their

 3   affirmative consent.        This is based on Janus as well, where the

 4   Supreme Court said that government workers couldn't be forced

 5   to pay for a public sector union's political speech without

 6   their clear prior affirmative consent, and it recognized that

 7   bar -- or, excuse me, union fees would inevitably be used for

 8   political speech.        And so the only way to protect workers'

 9   First Amendment rights was to not take money from them at all

10   without their affirmative consent in advance.

11        And the same is true here.           There's no dispute that the

12   Oregon State Bar uses member dues for various kinds of

13   political speech.        And so the only way to protect members'

14   First Amendment rights is to say you can't take any money that

15   will be used for political speech without a member's clear

16   prior affirmative consent.

17        There's no justification for making them pay fees to this

18   organization when the State could serve its interest -- its

19   compelling interest in approving the quality of legal services

20   by simply regulating attorneys directly without forcing them to

21   join or pay money to a bar association that engages in

22   political speech.

23        Regarding plaintiffs' first claim for relief, this claim

24   is an alternative claim that assumes that Janus didn't change

25   anything and that the law is the same as it was before Janus
      Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 22 of 39 22




 1   and Keller applies the same as ever.            Keller said that bar

 2   associations have to provide certain protections to ensure that

 3   attorneys' mandatory dues are not used for political and

 4   ideological speech and other activities that are not germane to

 5   improving the quality of legal services, and the Court said

 6   that procedures that would satisfy the constitutional

 7   requirement are those that the Court prescribed for public

 8   sector unions in Hudson v. Chicago Teachers Association , and

 9   those factors are, one, providing an adequate explanation for

10   the fee that's charged; two, providing an opportunity -- a

11   reasonably prompt opportunity to challenge the fee; and, three,

12   putting any funds that are disputed into escrow while a dispute

13   is pending.

14        Here the Oregon State Bar, at a minimum, doesn't satisfy

15   the first and third of those requirements.               It doesn't provide

16   an adequate explanation for its fee.            It doesn't explain

17   whether or how it determines whether its expenditures are

18   germane to the purpose of improving the quality of legal

19   services.     It apparently proceeds on the assumption that

20   everything that it does is germane and then leaves it to

21   lawyers to figure out whether that's true and challenge

22   anything the lawyer believes is not germane.                That is not

23   enough when they're not providing the information up front on

24   whether and how this determination was made.

25        And we know in 2018 that the State Bar did use funds for
      Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 23 of 39 23




 1   political speech that wasn't germane in publishing these two

 2   Bar Bulletins that the plaintiffs objected to; but,

 3   nonetheless, in 2019, the State Bar has gone on and -- to

 4   assume once again that everything it will do is germane.

 5         Under Hudson and Keller , that is not what it's supposed to

 6   do.   It's not enough to protect attorneys' First Amendment

 7   rights.

 8         With respect to the third factor, there's no dispute that

 9   the Oregon State Bar does not put money in escrow when there is

10   a dispute, as Hudson and Keller require, and that requirement

11   is important because it ensures that an attorney's money will

12   not be used for any length of time in any amount to subsidize

13   political and ideological speech and other non-germane

14   activities that the attorney has a First Amendment right not to

15   pay for.

16         So for those reasons, even -- regardless of how the Court

17   rules on the second and third claims for relief, it should deny

18   the motion to dismiss with respect to the first claim for

19   relief.

20              THE COURT:      Thank you.

21              MS. DOZONO:      Your Honor, on the exacting scrutiny

22   point, in our brief, we review the Harris case, and the Harris

23   case does say that compulsory bar dues still do meet the

24   exacting scrutiny standard, and they applied exacting scrutiny

25   in that case.    They said that Bar members could not be required
      Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 24 of 39 24




 1   to pay for dues for political or ideological purposes but could

 2   be required to pay for activities connected with proposing

 3   ethical codes and disciplining bar members and that the rules

 4   serve the State's interest in regulating the legal profession

 5   and approving the quality of legal services.

 6        They recognize that states have a strong interest in

 7   allocating to lawyers, as well, the costs of policing their own

 8   ethical practices and opposed to that of lawyers.

 9        So on the exacting scrutiny point, Harris still says that

10   Keller still controls.

11        And the reason that Keller still controls is, I think,

12   highlighted by some of plaintiffs' arguments trying to so

13   closely align the bar membership with union membership.                    Bar

14   members are not union members.          They are a different group of

15   people who are officers of the court and required to uphold the

16   justice system.

17        So in terms of the speech without affirmative consent,

18   you're talking about political speech.             And in the Ninth

19   Circuit cases of Morrow and Gardner, both of which are motion

20   to dismiss cases -- the Gardner Ninth Circuit court noted that

21   undoubtedly every effort to persuade public opinion is

22   political in the broad sense of that term; however, what Keller

23   found objectionable was not political activity but partisan

24   political activity, as well as ideological campaigns, unrelated

25   to the Bar's purpose.
      Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 25 of 39 25




 1        Here, the speech that the Bar engages in seeks to be

 2   Keller-pure, and that is the reason you don't have a segregated

 3   set of funds as you have would in a union where you may have

 4   germane versus non-germane speech.            All of the Bar's

 5   expenditures are focused on germane speech.

 6        To the extent that somebody believes that that speech is

 7   not germane, there are -- there are procedures in place in the

 8   Bar bylaws that allow a member to seek prompt review of any

 9   allegations that the speech that the funds were used for was

10   not germane.

11        Plaintiffs used those procedures in this case.

12        And so the Hudson factors that the plaintiffs reviewed, as

13   well, require the adequate explanation of the funds and the

14   opportunity to challenge and the escrow.                And, again, the

15   escrow analogy here makes no sense because, again, you are

16   not -- you're not distinguishing between chargeable versus

17   nonchargeable fees as you are in these agency shop cases where

18   you have some union members and some nonunion members who are

19   choosing to either fund or not fund a union membership and what

20   speech the union wishes to engage in as a whole.

21        So you don't -- it is completely different than the union

22   cases.   The statements that plaintiffs raise, the Ninth Circuit

23   cases in both Morrow and Gardner both dealt with campaigns that

24   dealt with the image of lawyers to the general public, and the

25   Gardner case said it is no infringement of a lawyer's First
       Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 26 of 39 26




 1   Amendment freedoms to be forced to contribute to the

 2   advancement of the public understanding the law.

 3         And in this case, the statements that plaintiffs have

 4   complained about does just that.            The statement by the Oregon

 5   State Bar stood up against white supremacy and the

 6   normalization of violence and speech that incites violence.

 7   And both of those statements are germane to the ability of

 8   citizens to have faith in their government, in the lawyers that

 9   they -- in the lawyers and the judges and the justice system to

10   uphold the law equally to all people.

11               MR. WILKER:      I just wanted to add briefly.             I concur

12   with everything that Ms. Dozono said, but the comment about the

13   impact of what is the summary reversal and remand to the Eighth

14   Circuit in Fleck means, it means nothing with respect to this

15   case because the Court didn't overrule Keller.

16         What it said to the Eighth Circuit is, "You relied on

17   Abood .   We just overruled Abood .         You need to reanalyze your

18   case without Abood ."       Presumably, that is what the Eighth

19   Circuit will do.      Presumably, if the plaintiffs there don't

20   like the result, they will take it up.

21         I'll also suggest to the Court, for the reasons Ms. Dozono

22   just explained, the difference between having an opt-out or

23   non-germane speech and trying to -- and what the Oregon

24   approach is distinguishes this case from Fleck itself.

25         Oregon aims its bylaws provide for the germane purposes
      Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 27 of 39 27




 1   for which the Bar may act when they speak.               If it makes a --

 2   what the plaintiffs claim is a mistake in that function, it

 3   provides a remedy and a swift remedy to seek a refund of those

 4   portions of their -- of the Bar fees that may have been used

 5   for things that are non-germane, and plaintiffs had that

 6   available to them and chose not to -- and chose not to pursue

 7   it.     That doesn't mean it's not available and that doesn't

 8   create a constitutional claim simply because they have refused

 9   to use the procedure that's available and that meets the

10   requirements of Keller .

11           Had the Bar, like other bars, decided that some portion of

12   its bar dues would be used for political speech that was

13   outside the bounds of Keller , it would create some fund to do

14   that.

15           The Chicago Teachers case is different.             The Chicago

16   Teachers case involves an advance -- an interim fee and an

17   advance use of the funds and, therefore, the procedure needed

18   to be in place in the front end.           Here, the Bar doesn't intend

19   to do anything and speak in any fashion that's not germane.

20   And as a result of that, there's no point.               The Bar would

21   simply say, "A hundred percent of our fees are for germane

22   activities and here's our budget," and then if a plaintiff

23   disagrees with that, they can challenge it.

24           But these plaintiffs haven't done that.             They've simply

25   filed this lawsuit rather than avail themselves of the
      Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 28 of 39 28




 1   available remedy within the State Bar's bylaws to seek a refund

 2   of that portion of their fees.

 3        As for the escrow, it makes no sense if you're not

 4   reserving any funds in advance for these kinds of activities.

 5   And when plaintiffs -- had plaintiffs, in fact, sought a refund

 6   and obtained one, they got interest on their money from the

 7   date it was determined.       This is simply a meaningless argument

 8   that doesn't advance the case here where we're talking about an

 9   organization that strives to do only that which Keller permits

10   it to do.

11        And for that reason and for the reasons we've already

12   articulated, the Supreme Court's holding in Keller is

13   controlling.    It hasn't been reversed.           It hasn't been reversed

14   in silence by the Court.        It hasn't been reversed in Fleck .                It

15   was certainly referred to and reaffirmed to the extent in

16   Harris where the Court said it fits comfortably within the

17   framework it was adopting.        And for those reasons the

18   plaintiffs' claims need to be dismissed.

19               MS. DOZONO:     If I may gently correct one point of my

20   esteemed co-counsel?       The plaintiffs in the Crowe case did --

21   in their complaint, they do note that they contacted the Oregon

22   State Bar to inform them of their objections.                They did request

23   a refund, as the -- as the bylaws require, and they also

24   received refunds from the Oregon State Bar.

25               MR. WILKER:     I wasn't suggesting otherwise.                 They
       Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 29 of 39 29




 1   didn't avail themselves of the arbitration procedure provided

 2   in the bylaws to challenge that.

 3               THE COURT:      Okay.   Thank you very much.

 4         Any response, sir?

 5               MR. HUEBERT:      Yes, Your Honor.           First, Harris v.

 6   Quinn does not say that mandatory bar membership or fees can

 7   survive exacting First Amendment scrutiny.                It doesn't address

 8   that question at all.        Harris v. Quinn does recognize that the

 9   State has a compelling interest in regulating the legal

10   profession, and it says it has an interest -- a strong interest

11   in requiring lawyers to pay for the cost of that regulation,

12   but it doesn't address the other part of exacting scrutiny,

13   which is whether there is another -- there is a way that a

14   state could serve those compelling interests that wouldn't --

15   that would infringe significantly less on First Amendment

16   rights.     Harris simply doesn't get into that question at all,

17   and, therefore, it says nothing about whether mandatory bar

18   membership or fees would survive exacting First Amendment

19   scrutiny.

20         Regarding the claim that bar members are not union

21   members, well, they're not; but Keller said it's appropriate to

22   treat them as the same, and that part of Keller hasn't been

23   called into question by anything.

24         The defendants argue that they -- they strive to comply

25   with Keller .    They are not trying to engage in any
      Case 3:18-cv-02139-JR   Document 38    Filed 06/20/19   Page 30 of 39 30




 1   inappropriate political speech.           They say they do provide

 2   appropriate procedures, but those are all factual questions.

 3   Those rely on things that are not in the complaint in this case

 4   and aren't resolved simply by taking judicial notice of the

 5   Bar's bylaws.

 6           The question of what kind of speech they engage in and how

 7   their procedures actually work is something that is appropriate

 8   to explore in discovery and resolve either through a motion for

 9   summary judgment or a trial.           It's not an issue that is

10   appropriate for disposing on a 12(b)(6) motion.

11               THE COURT:     Thank you.

12               MR. SPENCER:     Your Honor, I would like to talk a

13   little bit about the Court's question that somewhat touched on

14   this.     We do have Keller out there.          And then, obviously , Abood

15   didn't go and look at every case it relied on and said we're

16   overturning that.

17           The question is did the Fleck case effectively overturn

18   Keller?    And I think in this situation -- and Fleck is

19   important because it is as close to this case as we have.                   This

20   is a case where the North Dakota Bar -- you had to -- you have

21   to be a member of the North Dakota Bar in order to practice

22   law.

23           Now, North Dakota did provide a means you can opt out of

24   that, at least to some extent, and there is some challenge

25   about that and whether you -- you have to do an opt-out or an
       Case 3:18-cv-02139-JR    Document 38   Filed 06/20/19   Page 31 of 39 31




 1   opt-in.    Oregon is even worse.          We don't have an "opt-out in

 2   advance" process.         They don't even give us an opportunity in

 3   the state of Oregon to do that.            So at least that part of it is

 4   there.

 5           Counsel said, well, what the Supreme Court said in Fleck

 6   was, well, Abood 's no good.         Eighth Circuit, go back and review

 7   this.

 8           The Eighth Circuit did not rely on Abood in making its

 9   decision originally.         If you look at our reply brief on page 2,

10   we quote the part -- and it's a very small paragraph where they

11   talk about it.      They affirm the district court based on its

12   ruling on Keller only, not on Abood .             It had absolutely nothing

13   to do with Abood .        If you look at either the district court

14   case or the Eighth Circuit case, you won't find a reference to

15   Abood .   You find a reference to Keller and only Keller .

16           So when the Supreme Court takes this case on, they have

17   three options, basically.          The first option, they could have

18   denied cert.     What would that have meant?              That meant Keller

19   certainly applied.         They didn't do that.           They could have

20   accepted cert, had briefing, written an opinion, and then sent

21   it back to the Eighth Circuit for a decision in conformance to

22   whatever it decides, and then they could have specifically

23   said, yes, you know, Keller is overturned; or they could have

24   taken their third option and said, no, we're not even going to

25   waste our time having oral argument and briefing .                  Keller
      Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19    Page 32 of 39 32




 1   doesn't apply anymore .      Janus does.       Eighth Circuit, review

 2   this.     Deal with your opinion based on what Janus says.

 3           What is Janus?    Janus is not a labor law case.              Defendants

 4   keep talking about unions and stuff.            Janus is a

 5   First Amendment case.       And the most important statement in

 6   Janus is where the Supreme Court said in First Amendment cases

 7   we will no longer allow a rational basis analysis.                   You have to

 8   use exacting strict scrutiny, or maybe, if you happen to be

 9   commercial speech, highest scrutiny.

10           And I agree with co-counsel here that Harris never

11   conducted any analysis under any scrutiny.                 First off, all of

12   the discussions about Keller are dicta.                 They were responding

13   to concerns, but they weren't -- this was not a review of a

14   state bar case.

15           What happened in Harris is they told -- in that case the

16   State of Illinois -- that you don't have sufficient

17   justification to regulate these part-time employees at all.

18   You can't make them be a member, not because of speech issues,

19   but you can't even get there because you haven't met the first

20   part of it -- of a compelling state interest.

21           So they said, yes, but that doesn't change what we said in

22   Keller.     Yes.   State's have a compelling state interest to

23   regulate attorneys.       We don't disagree with that.             But that's a

24   two-part test.      Once you get to that, then you have to look at

25   how they do it.      Have they complied with the scrutiny level
       Case 3:18-cv-02139-JR   Document 38    Filed 06/20/19   Page 33 of 39 33




 1   required by the court?        And if you look at Keller, or even

 2   before that, Lathrop, those were all rational basis tests.

 3   Keller did not change Lathrop as to even the other speech, the

 4   non-germane speech -- or the germane speech.                  That was a

 5   rational basis test.

 6         Janus just says, no, it doesn't work that way.                   This is

 7   speech.     All speech is protected.          It doesn't matter whether

 8   it's germane or non-germane.            All speech is protected.              You

 9   can't regulate speech.        You can't make people pay for someone

10   else's speech, nor can you tell people they can't speak.                        It's

11   looked at the same way .       Janus is a First Amendment case, not a

12   labor law case, and it needs to be reviewed that way.

13         Fleck effectively overturned Keller .               It can have no other

14   interpretation than to do that.            Otherwise, they would have

15   denied cert entirely if Keller applied in the Supreme Court's

16   opinion.     Or if they weren't certain, they would have had

17   briefing.

18         Three options, deny cert, and that affirms Keller , and

19   there's no question.        We go up and we try to convince them to

20   change their mind.        They can argue it and we'll see what their

21   decision was or what they did.            They made a decision .             They

22   said Keller isn't what you look at this at.                  Look at it under

23   Janus .    There is no other way to read Fleck than to say that

24   overturned Keller without them coming out and saying it.

25   There's no other way that has to go because there's no reason
       Case 3:18-cv-02139-JR   Document 38    Filed 06/20/19    Page 34 of 39 34




 1   to look at Janus if Keller is good law.                   There's absolutely no

 2   reason why the Eighth Circuit should even think about Janus if

 3   Keller is still good law.

 4          Thank you.

 5                MR. HUEBERT:     I would like to clarify a point on

 6   which we may differ from the plaintiffs in the other case on

 7   these issues, if I may.

 8                THE COURT:     Remind me, Mr. Huebert, which case are

 9   you?

10                MR. HUEBERT:     I'm counsel for the Crowe plaintiffs.

11                THE COURT:     Crowe.

12                MR. HUEBERT:     It's not the Crowe plaintiff's position

13   that Fleck overruled Keller.            It's the Crowe plaintiff's

14   position that Fleck simply indicates that the Supreme Court

15   considers it appropriate for lower courts to consider, in the

16   first instance, whether mandatory bar membership and mandatory

17   bar fees used for political speech are constitutional in light

18   of Janus .    And that just means that Keller doesn't necessarily

19   require a dismissal of the case out of hand, but I wouldn't say

20   that Fleck overturned Keller because the type of order the

21   Court issued simply couldn't do that.

22          That's all.

23                MS. DOZONO:     On the Harris case and the issue of

24   exacting scrutiny, Harris was an exacting scrutiny case.                      The

25   language in Section B of the -- of the Harris decision says
      Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 35 of 39 35




 1   this decision fits -- this decision fits comfortably within the

 2   framework applied in the present case.             Exacting scrutiny.

 3   It's a -- our decision in this case is wholly consistent with

 4   our holding in Keller.

 5        So the Supreme Court in Harris is applying exacting

 6   scrutiny to the issue of mandatory dues and saying that the

 7   Keller case still meets the exacting scrutiny standard.

 8        In terms of whether or not this is appropriate for a

 9   motion to dismiss, in their complaint the plaintiffs merely

10   have these bare assertions that -- that the procedures are

11   inadequate, and that is simply insufficient under Iqbal and

12   Twombly.

13        The Eugster case -- the district court case out of the

14   District of Washington, in Eugster, said that bare assertions

15   that activities are nonchargeable is legally conclusory and

16   insufficient.    You have to plead facts that give rise to a

17   reasonable inference that unreimbursed activities paid for are

18   unrelated to regulating the legal profession and improving the

19   quality of legal services.

20        And plaintiffs in the Crowe case have made no assertion

21   that statements that condemn white supremacy and normalization

22   of violence do not have to do with regulating the legal

23   profession and improving the quality of legal services.

24        When you have cases in the Ninth Circuit that were decided

25   on a motion to dismiss, it had to do with public relations and
      Case 3:18-cv-02139-JR   Document 38   Filed 06/20/19   Page 36 of 39 36




 1   public image campaigns as to whether lawyers can be relied on

 2   by the general public to uphold the rule of law and for all

 3   citizens to believe that they get a fair shake when they come

 4   to the Court for resolution of their grievances, that is --

 5   that is, under Keller, improving the quality of legal services

 6   available to the people of the state.

 7              MR. WILKER:      Your Honor, I just wanted to make one

 8   last point.    It's actually a procedural point.              I wanted to

 9   bring it to the Court's attention.            When plaintiffs in the

10   Gruber case filed their first amended complaint, we've -- and

11   added parties, we then refiled our motion to dismiss.                      They did

12   not refile any of their opposition papers.               They did not refile

13   their summary judgment papers.          As a technical matter, our

14   motion is effectively unopposed.

15        More to the point, their motion no longer -- their motion

16   for summary judgment no longer exists because it's been

17   superseded by a subsequent pleading.            And the authority for

18   that, Your Honor, in the Ninth Circuit, include Rhodes v.

19   Robinson, 621 F.3d 1002, at 1005 -- it's a 2010 case -- as well

20   as Ramirez v. City of San Bernardino , 806 F.3d 1002 and at

21   1008, which is a 2015 Ninth Circuit case.

22        Because the new pleading superseded the prior pleading, as

23   a technical matter, the plaintiffs, if they wish to re-present

24   their positions, they needed to actually file -- refile their

25   motion and refile their opposition.            They haven't done so.            I
      Case 3:18-cv-02139-JR     Document 38   Filed 06/20/19   Page 37 of 39 37




 1   just bring that to the Court's attention because it is a

 2   technical defect in the pleadings as they stand now.

 3                 THE COURT:     Thank you.

 4         Sir?

 5                 MR. SPENCER:     Obviously, this is the first time this

 6   has been raised, so I haven't had an opportunity to research

 7   our case, and I'm not in a position to argue that one way or

 8   the other.      If we have to refile, we will refile it.                However,

 9   I do want to make one final comment, and it goes to quote to

10   Harris.      The quote properly speaks -- says this decision fits

11   comfortably within the framework applied in the present case.

12   And it's talking about Keller.            It doesn't say it comfortably

13   fits within exacting scrutiny.

14         Again, we get back to what was the decision based on in

15   Harris?      It never did an analysis under any scrutiny.                    It

16   relied on the first part of the test, and that's what our point

17   is.   We're not trying to put words into the decision.                       Look at

18   the exact words in there rather than putting in parentheses

19   exacting scrutiny instead of something else.                  I think that's

20   very important in reviewing Harris .

21         Thank you.

22                 THE COURT:     Thank you very much.          Again, I appreciate

23   everybody's briefing and thoughtful and helpful comments today

24   and argument today.         These cases are designated related, and I

25   guess that is sufficient.          The other option would be to
      Case 3:18-cv-02139-JR    Document 38   Filed 06/20/19   Page 38 of 39 38




 1   consolidate the cases.        I don't care, frankly.

 2        Do plaintiffs have an opinion about that?

 3                MR. HUEBERT:     Related is good for us.

 4                MR. SPENCER:     For us, as well.

 5                THE COURT:     I'll maintain the related status, then.

 6   Thank you.     I appreciate your time.

 7                DEPUTY COURTROOM CLERK:         Court is adjourned.

 8                              (Hearing concluded.)

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
      Case 3:18-cv-02139-JR   Document 38    Filed 06/20/19   Page 39 of 39 39




 1                             C E R T I F I C A T E

 2

 3            Diane L. Gruber, et al. v. Oregon State Bar, et al.

 4                                3:18-cv-01591-JR

 5                                          and

 6

 7            Daniel Z. Crowe, et al. v. Oregon State Bar, et al.

 8                                3:18-cv-02139-JR

 9

10                                 ORAL ARGUMENT

11                                 March 13, 2019

12

13               I certify, by signing below, that the foregoing is a

14   true and correct transcript of the record, taken by

15   stenographic means, of the proceedings in the above-entitled

16   cause.     A transcript without an original signature, conformed

17   signature, or digitally signed signature is not certified.

18

19   /s/Jill L. Jessup, CSR, RMR, RDR, CRR, CRC
     _____________________________________________
20
     Official Court Reporter                Signature Date: 6/18/19
21   Oregon CSR No. 98-0346                 CSR Expiration Date: 9/30/20

22

23

24

25
